The opinion of the court was delivered by
Beasley, C. J.
Judging from the briefs of counsel, this appeal appears to have *514been grounded on the act of the master in refusing to ppt in his account certain payments and advances which, it was insisted, had been made by the defendant to the plaintiff. The master seems to have considered that such matters were not within the scope of the authority conferred upon him by the order of reference.
But upon looking into this action- of the vice-chancellor on the exceptions taken to this action of the master, it is clear that such overruled matters were taken into consideration and were passed upon by him. The case, in point of fact, was decided broadly upon its merits, and as no reason appears why the conclusion thus reached is not correct, the decree should be;affirmed.

Deoree unanimously affirmed.